                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


PENNY SUE STOUT,

                      Plaintiff,                  :   Case No. 2:18-cv-485

       - vs -                                         Judge Sarah D. Morrison
                                                      Magistrate Judge Chelsey M. Vascura
COMMISSIONER OF SOCIAL
SECURITY,
                                                  :
                      Defendant.


                                    OPINION AND ORDER

       Penny Sue Stout (“Plaintiff”) brings this action under 42 U.S.C. §§ 405(g) and 1383(c)(3)

for review of a final decision of the Commissioner of Social Security (“Commissioner”) denying

her application for Social Security Disability Insurance Benefits. This matter is before the Court

on the Plaintiff’s Objection (ECF No. 34) to the Report and Recommendation (R&R) issued by

the United States Magistrate Judge on June 19, 2019 (ECF No. 32), recommending that the Court

overrule Plaintiff’s Statement of Errors and affirm the Commissioner’s decision. For the reasons

set forth below, the Court OVERRULES Plaintiff’s Objection, ADOPTS the Magistrate

Judge’s Report and Recommendation, and AFFIRMS the Commissioner’s decision.

I.     BACKGROUND

       A.       Procedural History

       Plaintiff protectively filed an application for Title II Social Security Disability Benefits

on April 17, 2014. (Admin. Record, 157–58, ECF No. 22). Plaintiff’s claims were denied

initially on June 25, 2014, and upon reconsideration on August 11, 2014. (Id. at 93–96, 98–99).


                                                 1
She filed a Request for Hearing on September 11, 2014. (Id. at 105).

       Administrative Law Judge Thuy-Anh Nguyen (“ALJ”) held an administrative hearing on

May 24, 2016. (Id. at 48–67). On August 3, 2016, the ALJ issued an unfavorable decision. (Id. at

33–42). Plaintiff requested review of the administrative decision to the Appeals Council, which

denied her request on October 24, 2017, and adopted the ALJ’s decision as the Commissioner’s

final decision. (Id. at 11–17).

       Plaintiff filed this case on May 17, 2018 (ECF No. 3), 1 and the Commissioner filed the

administrative record on February 1, 2019 (ECF No. 22). Plaintiff filed a Statement of Specific

Errors (ECF No. 27), the Commissioner responded (ECF No. 30), and Plaintiff filed a Reply

(ECF No. 31). On June 18, 2019, the Magistrate Judge issued her Report and Recommendation.

(ECF No. 32). After a thorough analysis, the Magistrate Judge recommended affirming the

Commissioner’s non-disability finding. On July 2, 2019, Plaintiff timely filed an Objection to the

Magistrate’s R&R. (ECF No. 34).

       B.      Relevant Record Evidence

               1.      Hearing Testimony

       Plaintiff, represented by counsel, appeared and testified at the administrative hearing. She

testified that she had not worked since February 13, 2014, and that she was unable to return to

work because of unpredictable headaches and fatigue. (Id. at 55). Plaintiff stated that she has

headaches and fatigue every day that vary in levels of degree and require medicine and

immediate rest upon onset. (Id.). She also testified that she has tremors and weakness in her

hands approximately every other day. (Id. at 55–56). The tremors affect Plaintiff’s ability to “get



       1
       The Commissioner’s Motion to Dismiss Plaintiff’s Complaint as untimely was denied.
(ECF No. 19–20).
                                          2
the grasp on things.” (Id. at 56). Plaintiff informed the ALJ that she also suffers from depression

and anxiety but that medicine successfully alleviates symptoms caused by these illnesses. (Id. at

60–61).

       Plaintiff stated that since her last bout of meningitis in 2014, she “sometimes [] just can’t

get the memory of things” or she’ll “say the wrong words that go with something.” (Id. at 58).

Plaintiff testified that she tries to do chores, like vacuuming, around the house but it often causes

pain in her head and she has to lie down. (Id. at 58). She also testified that she has trouble lifting

or carrying anything over five pounds, laundry often takes her several days to complete, and

grocery shopping leaves her exhausted. (Id. at 59). Plaintiff recalled that in her previous work at

the daycare, she was able to lift up to 75 pounds. (Id. at 59).

       Vocational Expert Robert Breslin (“VE”) also testified. The VE classified Plaintiff’s past

relevant work experience as a daycare worker as semiskilled, light work, but noted that Plaintiff

described it as medium work, lifting occasionally up to 50 pounds. (Id. at 62). The ALJ proposed

a hypothetical regarding Plaintiff’s residual functional capacity (“RFC”) 2 to the VE, which

limited Plaintiff to light work but she would be off task for five percent of the workday. (Id. at

62–63). The VE testified that Plaintiff could return to her most recent position as a daycare

worker, although not as she performed, and she would also be capable of her previous cleaner or

housekeeper job. (Id. at 63). When asked to alter the hypothetical to also limit Plaintiff to

understanding, remembering, and carrying out simple routine tasks and instructions, the VE

testified that Plaintiff would still be capable of performing a cleaner or housekeeping position.

(Id. at 63–64). When asked to alter the hypothetical again and limit Plaintiff’s off-task time to ten



       2
         A claimant’s RFC is an assessment of “the most [she] can still do despite [her]
limitations.” 20 C.F.R. § 404.1545(a)(1).
                                               3
percent of the workday, the VE testified “that would make it difficult to maintain employment, if

not impossible.” (Id. at 64). When asked to alter the hypothetical a fourth time to add that

Plaintiff was capable of fingering and handling, the VE testified that the cleaner or housekeeping

positions would still be available. (Id. at 64–65). However, when the hypothetical was altered a

fifth time to limit Plaintiff to only sedentary work, the VE testified that no past work would be

available and Plaintiff would have no transferable skills to sedentary work. (Id. at 65). The VE

also testified that there were a number of light, unskilled positions that Plaintiff could perform,

including cashier II, assembler of small products, and unskilled packing. (Id. at 63).

               2.      Medical Opinions

       After two episodes of bacterial meningitis in February 2013 and February 2014,

respectively, Plaintiff was referred to Subinoy Das, M.D., an ENT-otolaryngologist at Ohio

ENT. (Id. at 268, 282). On March 6, 2014, Dr. Das noted that Plaintiff was found to have an

inverting papilloma of her right middle turbinate and sphenoethmoid region. (Id. at 265). He

noted that although Plaintiff reported a history of active cerebrospinal fluid (“CSF”) leaking

prior to her first episode of meningitis, she had no obvious CSF leak or skull base defect at the

time of the examination. (Id.). Dr. Das opined that Plaintiff would likely have to undergo several

operations in her lifetime to manage her papilloma. (Id.). Overall, he noted that Plaintiff

presented “relatively healthy[.]” (Id.).

       On March 20, 2014, Dr. Das reviewed Plaintiff’s MRI and high-resolution sinus CT and

noted that the they showed empty sella syndrome and three potential areas of dehiscence or near

dehiscence along her skull base. (Id. at 264). He opined that Plaintiff had the most predominant

form of idiopathic intracranial hypertension (“IIH”), which likely caused her CSF leaks and may

have been connected to her prior bariatric surgery. (Id.). Shortly thereafter, Dr. Das reported that

                                                  4
the resection of Plaintiff’s inverted papilloma was successful. (Id. at 262). He also opined that

Plaintiff likely had IIH for many years. (Id.). Upon examination, Dr. Das noted that Plaintiff

appeared to be “healing well” and there was no evidence of CSF rhinorrhea. (Id.).

       On June 3, 2014, Plaintiff was psychologically evaluated by Gary Sarver, Ph.D., at the

request of the Division of Disability Determination. Dr. Sarver concluded that Plaintiff appeared

to have no difficulty with cognitive functioning. (Id. at 301). Later that month, Dr. Das

completed a “Medical Assessment of Ability to Do Work-Related Activities” for Plaintiff. Dr.

Das opined that Plaintiff’s lifting or carrying abilities were not affected by her impairment but

her fluctuating brain pressures made it impossible to walk or sit at times. (Id. at 513). He also

opined that how often Plaintiff could climb, balance, stoop, crouch, kneel, or crawl depended on

her brain pressure. (Id. at 514). Dr. Das opined that high brain pressure could cause Plaintiff

limited ability to see, hear, and speak, as well as cause her to lose significant coordination. (Id. at

515–16). However, he opined that Plaintiff had no environmental limitations. (Id. at 514).

       On March 3, 2015, Dr. Das issued a professional medical opinion to the “Medical

Director of Disability Company.” Dr. Das noted that Plaintiff was referred to the Cleveland

Clinic where she was found to have normal pressures. (Id. at 499). Dr. Das opined that Plaintiff

developed meningitis from an episode of elevated intracranial hypertension, which was cured by

bariatric surgery, or through direct extension from papilloma. (Id.). Dr. Das noted that Plaintiff

suffered from severe headaches, which is a known but uncommon complication from repeated

episodes of meningitis. (Id.). Dr. Das opined that incapacitation from severe headaches and

difficulty with cognitive functioning often persist for many decades in patients like Plaintiff and

are treated with narcotic pain therapy and physical rehabilitation. (Id.). Dr. Das concluded that

Plaintiff “is suffering from symptoms consistent with post-meningitic syndrome and therefore

                                                   5
should be afforded all decision making into her ability to work that such a diagnosis would

entail.” (Id.).

        On April 21, 2015, Dr. Das wrote a letter to Plaintiff’s primary care physician in which

he stated that he believed Plaintiff’s headaches were due to post-meningitic syndrome and not a

result of fluctuating pressures. (Id. at 498). He indicated that Plaintiff’s headaches were being

“well managed with chronic narcotic use.” (Id.). Dr. Das noted that a sinonasal endoscopy

revealed no current CSF rhinorrhea and no further surgeries or biopsies were warranted at that

time. (Id.). Dr. Das described his assessment of Plaintiff as “[s]table with current narcotic

therapy for her severe postmeningitic syndrome headaches.” (Id.).

        On October 12, 2015, Brian Oricoli, M.D., Ohio Physical Medicine & Rehabilitation,

Inc., examined Plaintiff and noted his surprise that Plaintiff was prescribed oxycodone, since

opioids often caused rebound headaches. (Id. at 510–11). Ultimately, Dr. Oricoli opined that

musculoskeletal pain management was an inappropriate treatment option based on Plaintiff’s

history of meningitis. (Id.). As a result, on March 11, 2016, Plaintiff saw Jacqueline Nicholas,

M.D., at Riverside Methodist Hospital for a neurology consultation. (Id. at 576). Dr. Nicholas

noted that Plaintiff’s neurologic exam was “essentially unremarkable except for slow cautious

gait.” (Id.). She also noted that Plaintiff’s most recent MRI was unrevealing for contributory

causes. (Id.). Dr. Nicholas opined that Plaintiff’s headaches were caused by central nervous

system insult and further exacerbated by analgesic overuse and poor sleep hygiene. (Id.).

        Two state agency physicians also reviewed Plaintiff’s medical records as part of a

physical RFC assessment. Gary Hinzman, M.D., opined that Plaintiff could occasionally lift or

carry 20 pounds and frequently lift or carry 10 pounds. (Id. at 75–76). Dr. Hinzman opined that

Plaintiff could stand, walk, and sit with normal breaks for six hours in an eight-hour workday

                                                  6
and had unlimited ability to balance and push or pull with hand or foot controls. (Id. at 76). Dr.

Hinzman also opined that Plaintiff could frequently climb ramps and stairs, stoop, kneel, crouch,

and crawl, and occasionally climb ladders, ropes, and scaffolds. (Id.). Dr. Hinzman opined that

Plaintiff had no manipulative, visual, communicative, or environmental limitations. (Id.). Leslie

Green, M.D., adopted many of the same opinions as Dr. Hinzman. (Id. at 87–88). However, Dr.

Green opined that Plaintiff could never climb ladders, rope, or scaffolds and had several

environmental limitations. (Id. at 88).

        C.       The ALJ’s Decision

        The Magistrate Judge accurately described the ALJ’s decision. (See R&R, 2–3, ECF No.

32). At step four of the sequential process, 3 the ALJ set forth Plaintiff’s RFC as follows:

        After careful consideration of the entire record, the undersigned finds that the
        claimant has the residual functional capacity to perform light work as defined in 20
        CFR 404.1567(b) with the following limitations: She can frequently stoop, kneel,
        crouch, or crawl, and climb ramps and stairs. She cannot climb ladders, ropes, or
        scaffolds. She should avoid concentrated exposure to extreme cold, extreme heat,
        humidity, noise, vibration, fumes, odors, dusts, gases, poor ventilation, and hazards.
        Mentally, she is able to understand, remember, and carry out simple, routine tasks
        and instructions. She would be off task five percent of the workday.

(R. at 35).

        In arriving at Plaintiff’s RFC, the ALJ gave “great weight” to the state agency medical

examiners’ opinions because they were supported by medical evidence. (Id. at 38–39).

Conversely, she gave “little weight” to Dr. Das’ opinions because they were vague and

unsupported by medical evidence. (Id. at 39). The ALJ explained her reasoning for that decision

as follows:

        Although Dr. Das is a treating physician, his opinion has not been given controlling
        weight. His opinion that the claimant has no limitation in lifting/carrying or


        3
            See R&R, fn.2, ECF No. 32.
                                                  7
         environmental restrictions is supported by the claimant’s stable examination
         findings and conservative treatment. Therefore, it has been given some weight
         (Exhibit 13F).

         However little weight has been given to Dr. Das’ opinion that the claimant has
         variable ability to sit, stand, and walk due to fluctuating brain pressures. Dr. Das
         opined that rising pressures could be incapacitating such that it would be impossible
         for her to sit or walk. Moreover, he opined that rising pressures would also affect
         her ability to see, hear, and speak. He further indicated that she would be limited in
         her ability to perform manipulative functioning, as she would lose significant
         coordination when her brain pressure was high (Exhibit 13F). Not only is this
         opinion vague, it is also not supported by the medical evidence. For instance,
         twenty-four hour intracranial pressure monitoring in March 2015 was normal.
         Additionally, Dr. Das indicated that same month that her elevated intracranial
         hypertension was cured by bariatric surgery. Moreover, his treatment notes show
         that the claimant was stable and doing well (Exhibits 8F, page 2 and 11F, pages 3,
         25, 26, and 29).

         Similarly, little weight has been given to Dr. Das’ opinion that the claimant has
         incapacitating headaches and difficulty with cognitive functioning secondary to
         post-meningitic syndrome (Exhibit 9F, page 7). As discussed above, treating and
         examining sources have not noted any cognitive difficulty. Additionally, the
         claimant indicated that the severity of her headaches varies daily, ranging from mild
         to severe, and that rest and medication alleviate her pain. Her neurological
         evaluations have been unremarkable (Exhibit 9F, pages 3 and 6 and 11F, pages 7,
         11, 15, and 24). Moreover, Dr. Nicholas and Dr. Oricoli indicated the claimant
         could be experiencing rebound headaches secondary to analgesic overuse (Exhibits
         12F, page 3 and 19F, page 2).

(Id.).

         Relying on the VE’s testimony, the ALJ determined that Plaintiff could perform her past

relevant work as a cleaner or housekeeper as “actually and generally performed.” (Id. at 40).

Alternatively, the ALJ determined that Plaintiff could make a successful adjustment to other

work that exists in significant numbers in the national economy. (Id. at 41). She therefore

concluded that Plaintiff was not disabled under the Social Security Act during the relevant

period. (Id. at 42).




                                                   8
II.    STANDARD OF REVIEW

       If a party objects within the allotted time to a report and recommendation, the Court

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Fed.

R. Civ. P. 72(b). Upon review, the Court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court’s

review “is limited to determining whether the Commissioner’s decision ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’” Ealy v. Comm'r of Soc.

Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234,

241 (6th Cir. 2007)); see also 42 U.S.C. § 405(g) (“The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence, shall be conclusive . . . .”).

III.   ANALYSIS

       In her Statement of Specific Errors, Plaintiff asserts one assignment of error, which also

forms the basis of her Objection to the Magistrate Judge’s R&R. Specifically, Plaintiff contends

that the Magistrate Judge erred in finding that the ALJ did not violate the treating physician rule

or otherwise err in her evaluation of the medical opinion evidence of Dr. Das.

       Plaintiff argues that the ALJ erred in failing to lend controlling weight to Dr. Das’

opinion because the ALJ’s given explanation for doing so—specifically, that the opinions were

vague and unsupported by the medical evidence—was inaccurate and did not include “good

reasons” that were “‘sufficiently specific to make clear to any subsequent reviewers the weight

the adjudicator gave to the treating source’s medical opinion and the reasons for that weight.’”

(Objection, 2, ECF No. 34, quoting Brethaur v. Comm’r of Soc. Sec., No. 2:18-cv-203, 2018 WL

6257433, at *4). In essence, Plaintiff asserts the ALJ, and the Magistrate by extension,

                                                   9
improperly failed to apply the treating physician rule. That rule requires an ALJ to “give

controlling weight to ‘a treating source’s opinion on the issue(s) of the nature and severity of [the

claimant’s] impairment(s)’ if the opinion is ‘well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in

[the] case record.’” LaRiccia v. Comm’r of Soc. Sec., 549 Fed. Appx. 377, 384 (6th Cir. 2013)

(alterations in original) (quoting 20 C.F.R. § 404.1527(c)(2)).

           Plaintiff’s attempt to invoke the rule to require reversal is unsuccessful. In her well-

reasoned opinion, the Magistrate Judge properly notes the “good reasons” supporting the ALJ’s

conclusion that Dr. Das’ opinions are inconsistent with the objective evidence of record and

therefore should not have been afforded controlling weight. After carefully reviewing the record

de novo, this Court finds the Magistrate Judge’s assessment of the evidence accurate and adopts

it here:

           The Undersigned finds no error with the ALJ’s consideration and weighing of Dr.
           Das’s opinion. The ALJ articulated the weight he afforded the opinion and properly
           declined to afford it controlling weight on the grounds it was unsupported by
           objective evidence. The exertional limitations Dr. Das recommended in June 2014
           were based on the theory that Plaintiff’s headaches were caused by fluctuating
           intracranial pressure; however, Dr. Das himself appears to have abandoned that
           theory by March 2015. Further, descriptions of Plaintiff’s headaches as “severe”
           and “incapacitating” are vague and do not permit the ALJ to impose exertional
           limitations in vocational terms in Plaintiff’s RFC. Finally, as of April 2015, Dr.
           Das indicated that Plaintiff’s headaches were “well-controlled.”

           Plaintiff spends much of her brief extolling Dr. Das’s credentials and arguing that
           the ALJ should have credited his expertise over other consulting sources. But the
           ALJ did not question Dr. Das’s diagnosis or suggest that Plaintiff does not, in fact,
           suffer from post-meningitic syndrome or frequent and severe headaches. The
           problem with Dr. Das’s opinion is that he did not opine as to specific exertional
           limitations that the ALJ could translate into vocational terms. Nor does Plaintiff
           identify any limitations that the ALJ should have included, but did not include, in
           the RFC. The Undersigned therefore concludes that the ALJ did not violate the
           treating physician rule or otherwise err in his consideration and weighing of Dr.
           Das’s opinion.

                                                     10
(R&R, 8–9).

       Plaintiff’s arguments in her Objection do nothing to cast doubt on the Magistrate Judge’s

analysis. Unlike cases where the ALJ erroneously declined to give controlling weight to a

treating physician’s opinion simply because another physician reached a contrary conclusion or

the ALJ’s decision was merely conclusory, cf. Brethaur, 2018 WL 6257433, at *5 (noting that

the entirety of the ALJ’s analysis regarding the treating physician’s opinion was that “[t]he

undersigned is aware that there are opinions in the record that the claimant is disabled and unable

to work . . . [l]ittle weight is given to these opinions”), the ALJ here “comprehensively set forth

the reasons for the weight assigned to [Dr. Das’] opinion[s].” Hensley v. Astrue, 573 F.3d 263,

267 (6th Cir. 2009). Plaintiff’s disagreement with the ALJ’s assessment does not translate to the

decision being unsupported by substantial evidence.

       Accordingly, the Court finds, as did the Magistrate Judge, that the ALJ properly held Dr.

Das’ opinions to be inconsistent with the other substantial evidence in the case record and

therefore deserving of the “little weight” designation. The Court concludes that substantial

evidence supports the ALJ’s decision denying benefits, and the Court OVERRULES Plaintiff’s

Objection.

IV.    CONCLUSION

        Based upon the foregoing, and pursuant to Rule 72(b) of the Federal Rules of Civil

Procedure, after a de novo determination of the record, this Court concludes that Plaintiff’s

objection to the Report and Recommendation of the Magistrate Judge is without merit. The

Court, therefore, OVERRULES Plaintiff’s Objection (ECF No. 34), ADOPTS the Magistrate

Judge’s Report and Recommendation (ECF No. 32), and AFFIRMS the Commissioner’s


                                                 11
decision. The Clerk is DIRECTED to ENTER JUDGMENT in accordance with this Order and

terminate this case from the docket records of the United States District Court for the Southern

District of Ohio, Eastern Division.

       IT IS SO ORDERED.

                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




                                                12
